DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-14, in the reply filed on February 16, 2022 is acknowledged.
Claims 1-6 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 16, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of the Claims
	Claims 1-20 are pending in the application. Claims 1-6 and 15-20 are withdrawn, and claims 7-14 are being examined herein.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 is objected to because of the following informalities:  in line 4, “including” should read “includes”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in lines 3 and 8, “including” should read “includes”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in line 3, “including” should read “includes”.  Appropriate correction is required.
Improper Markush Grouping
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ryu et al., Low-cost disposable sensor for detection of phosphate using cobalt oxide nanoparticles drop casting, Conference: IEEE Milwaukee Section 2016 Larry Hause Student Poster Competition, Milwaukee School of Engineering Todd Wehr Conference Center (2016) (hereinafter “Ryu”) (provided in Applicant’s IDS filed on September 25, 2020).
Regarding claim 7, Ryu teaches an electrode (an electrode, abstract, materials and methods) comprising:
a conductive layer (a carbon electrode, abstract, materials and methods); and
a first layer electrically connected to the conductive layer, wherein the first layer including a first component selected from a group consisting of cobalt oxide nanoparticles, tin (IV) chloride, diphenyl tin dichloride, and ammonium molybdate (cobalt oxide nanoparticles drop casted on the surface of the carbon electrode, abstract, materials and methods).
The limitation “for phosphate sensing” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., Low-cost disposable sensor for detection of phosphate using cobalt oxide nanoparticles drop casting, Conference: IEEE Milwaukee Section 2016 Larry Hause Student Poster Competition, Milwaukee School of Engineering Todd Wehr Conference Center (2016) (hereinafter “Ryu”) (provided in Applicant’s IDS filed on September 25, 2020) and further in view of Nia et al., Electrodeposition of copper oxide/polypyrrole/reduced graphene oxide as a nonenzymatic glucose biosensor, Sensor and Actuators B: Chemical, Vol. 209, pp. 100-108 (2015) (hereinafter “Nia”) (provided in Applicant’s IDS filed on September 25, 2020).
Regarding claim 8, Ryu teaches that the electrode comprises cobalt oxide nanoparticles for phosphate sensing (abstract, materials and methods). Ryu fails to teach a second layer electrically connected to the conductive layer, wherein the second layer is located between the conductive layer and the first layer, wherein the second layer including a second component, and wherein the second component is graphene oxide or reduced graphene oxide; and a third layer electrically connected to the first layer and the second layer, wherein the third layer is located between the first layer and the second layer, wherein the third layer including a third component, and wherein the third component is pyrrole or polypyrrole.
Nia teaches a sensor comprising a working electrode modified by copper oxide nanoparticles in a nanocomposite (abstract, pg. 101, left column, fourth paragraph, 2.2. Instruments). Nia teaches that graphene oxide is deposited and reduced simultaneously on the glassy carbon electrode surface (Fig. 1, pg. 101, left column, sixth paragraph, 2.3. Preparation of xO). Nia teaches that the polypyrrole has a high ratio of surface-to-volume that is useful for decorating the nanoparticles because of more available active sites, high catalysis properties, and large surface area for reaction (pg. 104, right column, first and second paragraphs, 3.1. Electrodeposition of rGO, Ppy and CuxO).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrode of Ryu to include reduced graphene oxide and polypyrrole on the electrode surface before drop casting the cobalt oxide nanoparticles such that polypyrrole is located between the cobalt oxide nanoparticles and reduced graphene oxide as taught by Nia because it would increase the conductivity, provide more available active sites, have high xO).
Regarding claim 10, Ryu teaches that the electrode comprises cobalt oxide nanoparticles for phosphate sensing (abstract, materials and methods). Ryu fails to teach wherein the first layer further includes pyrrole or polypyrrole.
Nia teaches a sensor comprising a working electrode modified by copper oxide nanoparticles in a nanocomposite (abstract, pg. 101, left column, fourth paragraph, 2.2. Instruments). Nia teaches that polypyrrole is electropolymerized on the surface of the coated glassy carbon electrode with reduced graphene oxide (Fig. 1, pg. 101, left column, seventh through ninth paragraphs, 2.3. Preparation of the nonenzymatic GLC sensor), and that copper oxide nanoparticles are electrodeposited on the surface of the modified electrode (Fig. 1, pg. 101, right column, first paragraph, 2.3. Preparation of the nonenzymatic GLC sensor). Nia teaches that the polypyrrole has a high ratio of surface-to-volume that is useful for decorating the nanoparticles because of more available active sites, high catalysis properties, and large surface area for reaction (pg. 104, right column, first and second paragraphs, 3.1. Electrodeposition of rGO, Ppy and CuxO).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrode of Ryu to include polypyrrole on the electrode surface as taught by Nia because it would provide more available active sites, have high catalysis properties, and provide a large surface area for reaction (Nia, pg. 103, left column, second paragraph, pg. 104, right column, first and second paragraphs, 3.1. Electrodeposition of rGO, Ppy and CuxO). 
Regarding claim 11, Ryu teaches that the electrode comprises cobalt oxide nanoparticles for phosphate sensing (abstract, materials and methods). Ryu fails to teach a second layer electrically connected to the conductive layer and the first layer, wherein the second layer is located between the conductive layer and the first layer, wherein the second layer including a second component, wherein the second component is graphene oxide or reduced graphene oxide, wherein the first layer further includes a third component, and wherein the third component is pyrrole or polypyrrole.
Nia teaches a sensor comprising a working electrode modified by copper oxide nanoparticles in a nanocomposite (abstract, pg. 101, left column, fourth paragraph, 2.2. Instruments). Nia teaches that graphene oxide is deposited and reduced simultaneously on the glassy carbon electrode surface (Fig. 1, pg. 101, left column, sixth paragraph, 2.3. Preparation of the nonenzymatic GLC sensor), that polypyrrole is electropolymerized on the surface of the coated glassy carbon electrode with reduced graphene oxide (Fig. 1, pg. 101, left column, seventh through ninth paragraphs, 2.3. Preparation of the nonenzymatic GLC sensor), and that copper oxide nanoparticles are electrodeposited on the surface of the modified electrode (Fig. 1, pg. 101, right column, first paragraph, 2.3. Preparation of the nonenzymatic GLC sensor). Since the reduced graphene oxide is deposited before the nanoparticles are deposited, then the reduced graphene oxide is located between the glassy carbon electrode and the nanoparticles (Fig. 1, pg. 101, left column, sixth paragraph, right column, first paragraph, 2.3. Preparation of the nonenzymatic GLC sensor). Since the polypyrrole is deposited after the reduced graphene oxide and before the nanoparticles, then the polypyrrole is located between the nanoparticles and the xO). Nia teaches that the polypyrrole has a high ratio of surface-to-volume that is useful for decorating the nanoparticles because of more available active sites, high catalysis properties, and large surface area for reaction (pg. 104, right column, first and second paragraphs, 3.1. Electrodeposition of rGO, Ppy and CuxO).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrode of Ryu to include reduced graphene oxide and polypyrrole on the electrode surface before drop casting the cobalt oxide nanoparticles such that polypyrrole is located between the cobalt oxide nanoparticles and reduced graphene oxide as taught by Nia because it would increase the conductivity, provide more available active sites, have high catalysis properties, and provide a large surface area for reaction (Nia, pg. 103, left column, second paragraph, pg. 104, right column, first and second paragraphs, 3.1. Electrodeposition of rGO, Ppy and CuxO). Examiner interprets the cobalt oxide nanoparticles and the polypyrrole together to read on the first layer.
Regarding claim 13, Ryu teaches a sensor (a sensor, abstract, materials and methods) comprising:
a working electrode including the electrode of claim 7 (the cobalt oxide nanoparticle modified electrode of claim 7, abstract, materials and methods, see rejection of claim 7 supra).
Ryu teaches that the sensor has three electrodes for electrochemical detection of phosphate (abstract, materials and methods), wherein one electrode of the three electrodes is the 
Nia teaches a sensor comprising a working electrode modified by copper oxide nanoparticles in a nanocomposite (abstract, pg. 101, left column, fourth paragraph, 2.2. Instruments). Nia teaches that the sensor includes a counter electrode, a reference electrode, and a modified working electrode for electrochemical measurement (pg. 101, left column, fourth paragraph, 2.2. Instruments, right column, first paragraph, 2.3. Preparation of the nonenzymatic GLC sensor).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the other two electrodes of Ryu to be counter and reference electrodes as taught by Nia in order to yield the predictable result of electrochemical detection (Nia, pg. 101, left column, fourth paragraph, 2.2. Instruments).
The limitation “for detecting phosphate” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Ryu teaches that the working electrode comprises cobalt oxide nanoparticles for phosphate sensing (abstract, materials and methods), so the sensor is capable of the recitation “for detecting phosphate.”
Regarding claim 14, the Applicant is advised that the limitation “the working electrode is a screen-printed electrode” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Modified Ryu. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of screen-printing does not structurally change the working electrode, so Modified Ryu’s working electrode teaches the structure implied by the screen-printed electrode as claimed.
Examiner further notes that Modified Ryu teaches that the modified working electrode is a screen printed electrode (abstract, materials and methods).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., Low-cost disposable sensor for detection of phosphate using cobalt oxide nanoparticles drop casting, Conference: IEEE Milwaukee Section 2016 Larry Hause Student Poster Competition, Milwaukee School of Engineering Todd Wehr Conference Center (2016) (hereinafter “Ryu”) (provided in Applicant’s IDS filed on September 25, 2020) and further in view of Nia et al., Electrodeposition of copper oxide/polypyrrole/reduced graphene oxide as a nonenzymatic glucose biosensor, Sensor and Actuators B: Chemical, Vol. 209, pp. 100-108 (2015) (hereinafter “Nia”) (provided in Applicant’s IDS filed on September 25, 2020) as applied to claim 8 above, and further in view of Xiao et al. (US 2007/0092972 A1) (provided in Applicant’s IDS filed on September 25, 2020).
Regarding claim 9, Modified Ryu teaches wherein the second component is reduced graphene oxide (reduced graphene oxide, Nia, Fig. 1, pg. 101, left column, sixth supra), and wherein the third component is polypyrrole (polypyrrole, Nia, Fig. 1, pg. 101, left column, seventh through ninth paragraphs, 2.3. Preparation of the nonenzymatic GLC sensor, see modification supra). Modified Ryu teaches the cobalt oxide nanoparticles (abstract, materials and methods), and therefore fails to teach wherein the first component is ammonium molybdate.
Xiao teaches a phosphate sensor with an analyte specific reagent including a molybdenum salt (abstract). Xiao teaches that the molybdate salt includes ammonium molybdate (para. [0040], [0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the cobalt oxide nanoparticles of Modified Ryu with ammonium molybdate as taught by Xiao in order to yield the predictable result of sensing phosphate. MPEP § 2143(I)(B).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., Low-cost disposable sensor for detection of phosphate using cobalt oxide nanoparticles drop casting, Conference: IEEE Milwaukee Section 2016 Larry Hause Student Poster Competition, Milwaukee School of Engineering Todd Wehr Conference Center (2016) (hereinafter “Ryu”) (provided in Applicant’s IDS filed on September 25, 2020) and further in view of Nia et al., Electrodeposition of copper oxide/polypyrrole/reduced graphene oxide as a nonenzymatic glucose biosensor, Sensor and Actuators B: Chemical, Vol. 209, pp. 100-108 (2015) (hereinafter “Nia”) (provided in Applicant’s IDS filed on September 25, 2020) as applied to claim 11 above, and further in view of Xiao et al. (US 2007/0092972 A1) (provided in Applicant’s IDS filed on September 25, 2020) and further in view of Ambrosi et al., Electrochemistry at Chemically Modified Graphenes, Chemistry A European Journal, Vol. 17, Issue 38, pp. 10763-10770 (2011) (hereinafter “Ambrosi”) and further in view of Berchmans, Determination of inorganic phosphate by electroanalytical methods: A review, Analytical Chimica Acta, Vol. 729, pp. 7-20 (2012) (hereinafter “Berchmans”) (provided in Applicant’s IDS filed on September 25, 2020).
Regarding claim 12, Modified Ryu teaches wherein the first component is cobalt oxide nanoparticles (abstract, materials and methods), wherein the second component is reduced graphene oxide (Nia, Fig. 1, pg. 101, left column, sixth paragraph, 2.3. Preparation of the nonenzymatic GLC sensor, see modification supra), and wherein the third component is polypyrrole (Nia, Fig. 1, pg. 101, left column, seventh through ninth paragraphs, 2.3. Preparation of the nonenzymatic GLC sensor, see modification supra). and therefore fails to teach wherein the first component is ammonium molybdate, wherein the second component is graphene oxide, and wherein the third component is pyrrole.
Xiao teaches a phosphate sensor with an analyte specific reagent including a molybdenum salt (abstract). Xiao teaches that the molybdate salt includes ammonium molybdate (para. [0040], [0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the cobalt oxide nanoparticles of Modified Ryu with ammonium molybdate as taught by Xiao in order to yield the predictable result of sensing phosphate. MPEP § 2143(I)(B).
Ambrosi teaches that graphene can be used for electrochemical applications such as for highly sensitive sensors (abstract). Ambrosi teaches that the chemically modified graphenes include graphene oxide and reduced graphene oxide (abstract).

Berchmans teaches electrochemical detection of phosphate anions (abstract, pg. 9, left column, second paragraph). Berchmans teaches that the electrochemical detection of phosphate anions includes detection of the current/potential perturbation response of a redox-active host, such as pyrroles (pg. 9, left column, second paragraph, second bullet point).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the polypyrrole of Modified Ryu with pyrrole as taught by Berchmans in order to yield the predictable result of sensing phosphate. MPEP § 2143(I)(B).
Claims 7-8, 10-11, and 13-14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nia et al., Electrodeposition of copper oxide/polypyrrole/reduced graphene oxide as a nonenzymatic glucose biosensor, Sensor and Actuators B: Chemical, Vol. 209, pp. 100-108 (2015) (hereinafter “Nia”) (provided in Applicant’s IDS filed on September 25, 2020) and further in view of Ryu et al., Low-cost disposable sensor for detection of phosphate using cobalt oxide nanoparticles drop casting, Conference: IEEE Milwaukee Section 2016 Larry Hause Student Poster Competition, Milwaukee School of Engineering Todd Wehr Conference Center (2016) (hereinafter “Ryu”) (provided in Applicant’s IDS filed on September 25, 2020).
Regarding claim 7, an electrode (a working electrode, pg. 101, left column, fourth paragraph, 2.2. Instruments) comprising:

a first layer electrically connected to the conductive layer (copper oxide nanoparticles are electrodeposited on the surface of the modified electrode, Fig. 1, pg. 101, right column, first paragraph, 2.3. Preparation of the nonenzymatic GLC sensor).
Nia teaches the copper oxide nanoparticles (Fig. 1, pg. 101, right column, first paragraph, 2.3. Preparation of the nonenzymatic GLC sensor), and therefore fails to teach wherein the first layer includes a first component selected from a group consisting of cobalt oxide nanoparticles, tin (IV) chloride, diphenyl tin dichloride, and ammonium molybdate.
Ryu teaches an electrode for a phosphate sensor (abstract). Ryu teaches that cobalt oxide nanoparticles are drop coasted on the carbon surface of the electrode for phosphate sensing (abstract, materials and methods).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the copper oxide nanoparticles of Nia with cobalt oxide nanoparticles as taught by Ryu in order to yield the predictable result of an electrode modified with transition metal oxide nanoparticles for sensing. MPEP § 2143(I)(B).
The limitation “for phosphate sensing” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
supra), so the working electrode is capable of the recitation “for phosphate sensing.”
Regarding claim 8, Modified Nia teaches a second layer electrically connected to the conductive layer, wherein the second layer is located between the conductive layer and the first layer, wherein the second layer including a second component, and wherein the second component is graphene oxide or reduced graphene oxide (graphene oxide is deposited and reduced simultaneously on the glassy carbon electrode surface, Fig. 1, pg. 101, left column, sixth paragraph, 2.3. Preparation of the nonenzymatic GLC sensor; since the reduced graphene oxide is deposited before the nanoparticles are deposited, then the reduced graphene oxide is located between the glassy carbon electrode and the nanoparticles, Fig. 1, pg. 101, left column, sixth paragraph, right column, first paragraph, 2.3. Preparation of the nonenzymatic GLC sensor); and
a third layer electrically connected to the first layer and the second layer, wherein the third layer is located between the first layer and the second layer, wherein the third layer including a third component, and wherein the third component is pyrrole or polypyrrole (polypyrrole is electropolymerized on the surface of the coated glassy carbon electrode with reduced graphene oxide, Fig. 1, pg. 101, left column, seventh through ninth paragraphs, 2.3. Preparation of the nonenzymatic GLC sensor; since the polypyrrole is deposited after the reduced graphene oxide and before the nanoparticles, then the polypyrrole is located between the nanoparticles and the reduced graphene oxide, Fig. 1, pg. 101, left column, sixth through ninth paragraphs, right column, first paragraph, 2.3. Preparation of the nonenzymatic GLC sensor).
Regarding claim 10, Modified Nia teaches wherein the first layer further includes pyrrole or polypyrrole (polypyrrole is electropolymerized on the surface of the coated glassy carbon electrode before the nanoparticles are electrodeposited thereon, Fig. 1, pg. 101, left column, seventh through ninth paragraphs, right column, first paragraph, 2.3. Preparation of the nonenzymatic GLC sensor; Examiner interprets the nanoparticles and the polypyrrole together to read on the first layer).
Regarding claim 11, Modified Nia a second layer electrically connected to the conductive layer and the first layer, wherein the second layer is located between the conductive layer and the first layer, wherein the second layer including a second component, wherein the second component is graphene oxide or reduced graphene oxide (graphene oxide is deposited and reduced simultaneously on the glassy carbon electrode surface, Fig. 1, pg. 101, left column, sixth paragraph, 2.3. Preparation of the nonenzymatic GLC sensor; since the reduced graphene oxide is deposited before the nanoparticles are deposited, then the reduced graphene oxide is located between the glassy carbon electrode and the nanoparticles, Fig. 1, pg. 101, left column, sixth paragraph, right column, first paragraph, 2.3. Preparation of the nonenzymatic GLC sensor), wherein the first layer further includes a third component, and wherein the third component is pyrrole or polypyrrole (polypyrrole is electropolymerized on the surface of the coated glassy carbon electrode before the nanoparticles are electrodeposited thereon, Fig. 1, pg. 101, left column, seventh through ninth paragraphs, right column, first paragraph, 2.3. Preparation of the nonenzymatic GLC sensor; Examiner interprets the nanoparticles and the polypyrrole together to read on the first layer).
Regarding claim 13, Modified Nia teaches a sensor (a sensor, pg. 101, left column, fifth paragraph, 2.3. Preparation of the nonenzymatic GLC sensor) comprising:

a reference electrode (a reference electrode, pg. 101, left column, fourth paragraph, 2.2. Instruments); and
a working electrode including the electrode of claim 7 (a working electrode which is the modified electrode of claim 7, Nia, pg. 101, left column, fourth through ninth paragraphs, right column, first and second paragraphs, 2.2. Instruments, 2.3. Preparation of the nonenzymatic GLC sensor, Ryu, abstract, materials and methods, see rejection of claim 7 supra).
The limitation “for detecting phosphate” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Nia teaches that the working electrode comprises cobalt oxide nanoparticles for phosphate sensing (Ryu, abstract, materials and methods, see modification supra), so the sensor is capable of the recitation “for detecting phosphate.”
Regarding claim 14, the Applicant is advised that the limitation “the working electrode is a screen-printed electrode” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Modified Nia. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps .
Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nia et al., Electrodeposition of copper oxide/polypyrrole/reduced graphene oxide as a nonenzymatic glucose biosensor, Sensor and Actuators B: Chemical, Vol. 209, pp. 100-108 (2015) (hereinafter “Nia”) (provided in Applicant’s IDS filed on September 25, 2020) and further in view of Ryu et al., Low-cost disposable sensor for detection of phosphate using cobalt oxide nanoparticles drop casting, Conference: IEEE Milwaukee Section 2016 Larry Hause Student Poster Competition, Milwaukee School of Engineering Todd Wehr Conference Center (2016) (hereinafter “Ryu”) (provided in Applicant’s IDS filed on September 25, 2020) as applied to claim 8 above, and further in view of Xiao et al. (US 2007/0092972 A1) (provided in Applicant’s IDS filed on September 25, 2020).
Regarding claim 9, Modified Nia teaches wherein the second component is reduced graphene oxide (reduced graphene oxide, Fig. 1, pg. 101, left column, sixth paragraph, 2.3. Preparation of the nonenzymatic GLC sensor), and wherein the third component is polypyrrole (polypyrrole, Fig. 1, pg. 101, left column, seventh through ninth paragraphs, 2.3. Preparation of the nonenzymatic GLC sensor). Modified Nia teaches the cobalt oxide nanoparticles (Ryu, abstract, materials and methods, see modification supra), and therefore fails to teach wherein the first component is ammonium molybdate.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the cobalt oxide nanoparticles of Modified Nia with ammonium molybdate as taught by Xiao in order to yield the predictable result of sensing phosphate. MPEP § 2143(I)(B).
Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nia et al., Electrodeposition of copper oxide/polypyrrole/reduced graphene oxide as a nonenzymatic glucose biosensor, Sensor and Actuators B: Chemical, Vol. 209, pp. 100-108 (2015) (hereinafter “Nia”) (provided in Applicant’s IDS filed on September 25, 2020) and further in view of Ryu et al., Low-cost disposable sensor for detection of phosphate using cobalt oxide nanoparticles drop casting, Conference: IEEE Milwaukee Section 2016 Larry Hause Student Poster Competition, Milwaukee School of Engineering Todd Wehr Conference Center (2016) (hereinafter “Ryu”) (provided in Applicant’s IDS filed on September 25, 2020) as applied to claim 11 above, and further in view of Xiao et al. (US 2007/0092972 A1) (provided in Applicant’s IDS filed on September 25, 2020) and further in view of Ambrosi et al., Electrochemistry at Chemically Modified Graphenes, Chemistry A European Journal, Vol. 17, Issue 38, pp. 10763-10770 (2011) (hereinafter “Ambrosi”) and further in view of Berchmans, Determination of inorganic phosphate by electroanalytical methods: A review, Analytical Chimica Acta, Vol. 729, pp. 7-20 (2012) (hereinafter “Berchmans”) (provided in Applicant’s IDS filed on September 25, 2020).
Regarding claim 12, Modified Nia teaches wherein the first component is cobalt oxide nanoparticles (Ryu, abstract, materials and methods, see modification supra), wherein the second component is reduced graphene oxide (Fig. 1, pg. 101, left column, sixth paragraph, 2.3. Preparation of the nonenzymatic GLC sensor), and wherein the third component is polypyrrole (Fig. 1, pg. 101, left column, seventh through ninth paragraphs, 2.3. Preparation of the nonenzymatic GLC sensor). and therefore fails to teach wherein the first component is ammonium molybdate, wherein the second component is graphene oxide, and wherein the third component is pyrrole.
Xiao teaches a phosphate sensor with an analyte specific reagent including a molybdenum salt (abstract). Xiao teaches that the molybdate salt includes ammonium molybdate (para. [0040], [0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the cobalt oxide nanoparticles of Modified Nia with ammonium molybdate as taught by Xiao in order to yield the predictable result of sensing phosphate. MPEP § 2143(I)(B).
Ambrosi teaches that graphene can be used for electrochemical applications such as for highly sensitive sensors (abstract). Ambrosi teaches that the chemically modified graphenes include graphene oxide and reduced graphene oxide (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the reduced graphene oxide of Modified Nia with graphene oxide as taught by Ambrosi in order to yield the predictable result of electrochemical sensing. MPEP § 2143(I)(B).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the polypyrrole of Modified Nia with pyrrole as taught by Berchmans in order to yield the predictable result of sensing phosphate. MPEP § 2143(I)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/V.T./            Examiner, Art Unit 1794         

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699